Case 1:19-cv-03295-WJM-SKC Document 37 Filed 03/24/20 USDC Colorado Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


   Case No.: 19-cv-03295-WJM-SKC

   DOWNTOWN LOFTS LIHTC LLP
   and DOWNTOWN LOFTS PAB LLLP,

   Plaintiffs,

   v.

   TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA, a Connecticut
   corporation.

   Defendant.


                  EARLY MOTION FOR PARTIAL SUMMARY JUDGMENT


           Defendant Travelers Property Casualty Company of America (“Travelers”),

   through its attorneys, Gordon Rees Scully Mansukhani LLP, hereby submits the following

   Early Motion for Partial Summary Judgment pursuant to Fed. R. Civ. P. 56(b) and Section

   III(E)(2) of this Court’s Practice Standards.

                                          Introduction

           This matter arises from a water loss at a condominium complex. Travelers issued

   a builders’ risk policy (“Policy”) to nonparty FCI Constructors (“FCI”) to insure FCI’s work

   on the project. The Policy provides coverage for Covered Property, as defined in the

   Policy, and includes a separate Coverage Extension for Soft Costs. The Policy provides

   a separate definition for Soft Costs and coverage for Soft Costs is subject to a separate

   sublimit. After the underlying loss occurred, Travelers adjusted the claim presented by

   FCI and issued payment to FCI for damage to Covered Property and for the Soft Costs

   incurred by FCI. FCI is not asserting claims against Travelers and Plaintiffs do not assert
Case 1:19-cv-03295-WJM-SKC Document 37 Filed 03/24/20 USDC Colorado Page 2 of 14




   that the amount paid to FCI to repair the Covered Property was insufficient. Separately,

   Plaintiffs presented a claim to Travelers for damages in the form of additional Soft Costs

   beyond the amount paid to FCI.        Plaintiffs own the building and contend they are

   Additional Named Insureds as defined by Section E.1. of the Policy. Plaintiffs claim that

   their status as Additional Named Insureds entitles them to Soft Costs coverage. Plaintiffs’

   position is contrary to the plain language of the Policy and Travelers denied Plaintiffs’

   claim.

            The parties’ early cross motions for summary judgment present a policy

   interpretation question to this Court. Specifically, whether a party that qualifies as an

   Additional Named Insured under Section E.1. of the Policy is entitled to Soft Costs

   coverage. This Court should hold that Additional Named Insureds are not entitled to Soft

   Costs coverage. The plain language of Policy limits the coverage afforded to Additional

   Named Insureds. The Policy unambiguously provides that the coverage afforded to an

   Additional Named Insured is limited “to the extent of their financial interest in the Covered

   Property.” “Covered Property” is a defined term within the Policy and the term plainly

   does not include coverage for Soft Costs. Instead, Soft Costs coverage is provided

   subject to a separate Coverage Extension. As outlined below, the Coverage Extension

   unambiguously applies only to the Named Insureds shown in the Declarations. Plaintiffs

   are not Named Insureds and the interpretation sought by Plaintiffs would render the

   distinction between Named Insureds and Additional Named Insureds meaningless.

            The parties have agreed to submit these early cross motions for partial summary

   judgment to address the coverage for Soft Costs, if any, available to an Additional Named

   Insured as set forth by Section E.1. of the Policy. This Court should apply the plain



                                               -2-
Case 1:19-cv-03295-WJM-SKC Document 37 Filed 03/24/20 USDC Colorado Page 3 of 14




   language of the Policy and determine that an Additional Named Insured is not entitled to

   Soft Costs coverage.

                             Statement of Undisputed Material Facts

          The parties have submitted a separate set of stipulated facts for the purposes of

   these Early Partial Motions for Summary Judgment only. (Doc. 36).1

                                    Relevant Policy Provisions

          A certified copy of the applicable Policy is attached as Exhibit A to the parties’

   stipulated facts. (Doc. 36-1).

   The Policy’s insuring agreement provides:

          Throughout this policy, the words “you” and “your” refer to the Named Insured
          shown in the Declarations. . .2

          A.     COVERAGE

                 We will pay for direct physical loss of or damage to Covered Property
                 caused by or resulting from a Covered Cause of Loss.

                 1.     Covered Property

                        Covered Property, as used in this Coverage Form, means the
                        following types of property you own or for which you are legally liable,
                        the value of which is included in the estimated “total project value”
                        shown in the Declarations:

                        a.      Permanent Works
                                Materials, equipment, machinery, supplies and property of a
                                similar nature that will become a permanent part of the project
   1 The parties’ Early Motions for Partial Summary Judgment address Plaintiffs’ claim that
   Soft Costs are recoverable by a party that qualifies as an Additional Named Insured
   under Section E.1. of the Policy. As required by this Court’s Practice Standards, the
   resolution of this issue will permit the parties to focus discovery to address whether
   Plaintiffs can qualify as Additional Named Insureds and, if they can qualify as such,
   whether the alleged damages fall within the Policy. If Additional Named Insureds
   cannot recover Soft Costs, Plaintiffs are expected to argue that they had a reasonable
   expectation of coverage.
   2
     The Policy Declarations identify FCI Constructors, Inc. and six related entities as the
   Named Insureds. Plaintiffs are not Named Insureds. (Doc. 36-1 at pp. 2 and 8).
                                               -3-
Case 1:19-cv-03295-WJM-SKC Document 37 Filed 03/24/20 USDC Colorado Page 4 of 14




                                described in the Declarations during completion of such
                                project or that will be used or expended in the completion of
                                such project.

                                Completion of the project includes site preparation (including
                                demolition of existing buildings or structures), fabrication,
                                assembly, installation, erection, alteration, renovation and
                                similar construction activities.

                        b.      Temporary Works
                                Cofferdams, construction forms, cribbing, falsework,
                                hoarding, scaffolds, fencing, signs, office trailers (and their
                                “contents”) and similar temporary buildings or structures
                                incidental to completion of the project described in the
                                Declarations.

                 *      *       *      *      *         *    *      *      *

                 3.     Covered Causes of Loss

                        Covered Causes of Loss means RISKS OF DIRECT PHYSICAL
                        LOSS unless the loss is excluded in Section B – EXCLUSIONS.

   (Doc. 36-1 at pp. 21-22)

          Section 4.d. of the Policy, “Coverage Extensions,” addresses Soft Costs. The

   Policy provides: “Each of the following Coverage Extensions applies unless Not

   Covered is indicated in the Declarations”:

          d.     Soft Costs

                 We will pay your “soft costs” during the “period of delay in completion”. Such
                 “soft costs” must result from direct physical loss of or damage to Covered
                 Property caused by or resulting from a Covered Cause of Loss which delays
                 the completion of the applicable project described in the Declarations
                 beyond the “planned completion date”.

                 The Soft Costs Limit of Insurance shown in the Declarations is the most we
                 will pay in any one occurrence under this Coverage Extension.

   (Id. at p. 23) In Part F, Definitions, the Policy defines “Soft Costs” as follows:

          10.    “Soft Costs” means your actual and necessary business costs in excess
                 of your budgeted amount for the project consisting only of:


                                                  -4-
Case 1:19-cv-03295-WJM-SKC Document 37 Filed 03/24/20 USDC Colorado Page 5 of 14




                     a.    Advertising and promotional expenses.
                     b.    Architect, engineer, designer and consultant fees.
                     c.    Costs resulting from the renegotiation of your sales contract, leases
                           or construction loans.
                     d.    General overhead and administrative expenses, other than legal,
                           accounting and professional fees.
                     e.    Insurance premiums.
                     f.    Interest on money borrowed to finance construction.
                     g.    Legal and accounting fees and other costs to renegotiate and
                           prepare revised contracts and other documents.
                     h.    Permit and Inspection Fees.
                     i.    Realty taxes and realty assessments.

   (Id. at p. 39).

          Section E of the Policy addresses Additional Named Insured identified in

   contracts or written agreements executed prior to any loss:

          1.         Additional Named Insured

                     The following persons or organizations are included as Additional Named
                     Insureds when you have agreed in a written contract or written agreement,
                     executed prior to loss, to name such persons or organizations as an
                     Additional Named Insured, but only to the extent of their financial interest
                     in the Covered Property.

                     a.    Owners of Covered Property;
                     b.    Mortgagees or loss payees;
                     c.    Contractors, sub constructors and sub-sub contractors; and
                     d.    Lessors or lessees.

   Id. at p. 32.

                                Interpretation of Insurance Policies

          A federal court sitting in diversity jurisdiction is bound to construe and apply the

   substantive law of the forum state. Leprino Foods Co. v. Factory Mut. Ins. Co., 453 F.3d

   1281, 1287 (10th Cir. 2006) (in diversity cases, federal courts apply Colorado law and

   interpret insurance policies as a Colorado court would).           Under Colorado law, the

   interpretation of language used in an insurance policy is a question of law for the court.



                                                  -5-
Case 1:19-cv-03295-WJM-SKC Document 37 Filed 03/24/20 USDC Colorado Page 6 of 14




   Id. The court interprets the language by construing the policy’s precise terms. See Kesling

   v. Am. Family Mut. Ins. Co., 861 F.Supp.2d 1274, 1283 (D.Colo.2012) (“I must take the

   language of this policy as it is and apply it to the facts of this case as they are. I do so

   while recognizing certain general principles of Colorado insurance coverage law.”).

          Under Colorado law, insurance contracts are to be construed in accordance with

   the general laws of contracts. Ark. Valley Drilling, Inc. v. Cont'l W. Ins. Co., 703 F. Supp.

   2d 1232, 1237 (D. Colo. 2010) (citations omitted). An insurance contract must be

   interpreted according to the plain and ordinary meaning of its language. Id. (citations

   omitted). When the language used in a contract is plain and its meaning is clear, the

   agreement must be enforced as written. Id. Courts may neither add provisions to extend

   coverage beyond that contracted for, nor delete provisions to limit coverage. Id. (citing

   Cyprus Amax Materials Co. v. Lexington Ins. Co., 74 P.3d 294, 299 (Colo.2003)). Instead,

   the construction of a policy "must be fair, natural, and reasonable rather than strained and

   strictly technical." Id. (quoting Massingill v. State Farm Mut. Auto. Ins. Co., 176 P.3d 816,

   825 (Colo. App. 2007) (citing Pub. Serv. Co. v. Wallis & Cos., 986 P.2d 924, 939 (Colo.

   1999)).

          “An insurance policy is ambiguous if it is susceptible on its face to more than one

   reasonable interpretation. . . . A mere disagreement between the parties concerning

   interpretation of the policy does not create an ambiguity." Berry & Murphy, P.C. v.

   Carolina Cas. Ins. Co., 586 F.3d 803, 810 (10th Cir. 2009) (quoting Cary v. United of

   Omaha Life Ins. Co., 108 P.3d 288, 290 (Colo. 2005)). To ascertain whether a provision

   is ambiguous, the Court construes it "in harmony with the plain, popular, and generally

   accepted meaning of the words employed." Wota v. Blue Cross & Blue Shield, 831 P.2d



                                               -6-
Case 1:19-cv-03295-WJM-SKC Document 37 Filed 03/24/20 USDC Colorado Page 7 of 14




   1307, 1309 (Colo. 1992)). A policy "should be read to avoid ambiguities if possible, and

   the language should not be tortured to create ambiguities." Id. at 1309 (citations omitted).

                                            Analysis

          "'Builder[']s risk' insurance is a unique form of property insurance that typically

   covers only projects under construction, renovation, or repair and insures against

   accidental losses, damages or destruction of property for which the insured has an

   insurable interest.... The purpose of builder's risk insurance is to compensate for loss due

   to physical damage or destruction caused to the construction project itself." HB Constr.,

   Inc. v. Travelers Prop. Cas. Co. of Am., No. 1:17-cv-01132-WJ-SMV, 2019 U.S. Dist.

   LEXIS 129666, at *11 (D.N.M. Aug. 1, 2019) (quoting Fireman's Fund v. Structural Sys.

   Tech., Inc., 426 F.Supp.2d 1009, 1025 (D. Neb. 2006); One Place Condo., LLC v.

   Travelers Prop. Cas. Co. of Am., 2015 U.S. Dist. LEXIS 56565, 2015 WL 2226202, at *3

   (N.D. Ill. Apr. 22, 2015)). “Builder’s risk policies typically indemnify a contractor against

   the loss of, or damage to, a building the contractor is constructing.” Copper Mtn., Inc. v.

   Indus. Sys., Inc., 208 P.3d 692, 694 n.7 (Colo.2009).

          Here, the plain and unambiguous language of the Policy provides that the

   Coverage Extension for Soft Costs applies only to the Named Insureds identified within

   the Policy. The Coverage Extension does not apply to Additional Named Insureds. The

   Coverage Extension for Soft Costs states: “We will pay your ‘soft costs’ during the “period

   of delay in completion”. Such ‘soft costs’ must result from direct physical loss of or

   damage to Covered Property caused by or resulting from a Covered Cause of Loss.”

   (Doc. 36-1 at p. 23 (emphasis supplied). In turn, the phrase “your” is clearly defined to

   include “the Named Insured shown in the Declarations.” (Id. at p. 21); see also Associated



                                               -7-
Case 1:19-cv-03295-WJM-SKC Document 37 Filed 03/24/20 USDC Colorado Page 8 of 14




   Electric & Gas Ins. Svcs. Ltd. v. American Int'l Group, Inc., 166 F.Supp.3d 1248, 1254 (D.

   Utah 2015) (terms “you” and “your” were clearly defined as applying only to the named

   insureds). Plaintiffs are not Named Insureds and they do not appear on the Declarations

   page or on the general purpose endorsement listing the Policy’s Named Insureds. (Id. at

   pp. 2 and 8). Accordingly, they are outside the coverage grant and are not entitled to

   seek Soft Costs coverage.

            Plaintiffs’ standing as Additional Named Insureds under Section E.1. does not

   trigger the Coverage Extension for Soft Costs.          Section E.1. provides that owners,

   mortgagees, loss payees, contractors, subcontractors, lessors, and lessees are included

   as “Additional Named Insureds” when a Named Insured has agreed, in an executed

   agreement or contract, to name such persons as an Additional Named Insured prior to

   the loss. (Doc. 36-1 at p. 32). Importantly, Section E.1. expressly provides that the

   coverage provided to Additional Named Insureds is limited “to the extent of their financial

   interest in the Covered Property.” Id. Covered Property is a defined term within the

   Policy. Id. at p. 21 (“Covered Property, as used in this Coverage Form, means. . .a.

   Permanent Works . . .b. Temporary Works…”). Thus, the coverage provided to Additional

   Named Insureds is expressly limited to their financial interest in Covered Property as that

   term is defined within the Policy.

            As applied to the present case, Plaintiffs cannot claim Soft Costs as Additional

   Named Insureds under Section E.1. FCI contracted with the Colorado Coalition for the

   Homeless to construct the Downtown Lofts project. (Doc. 36 at ¶ 2). During construction,

   the Colorado Coalition for the Homeless assigned its interest to Plaintiffs.3 Id. at ¶ 3. A



   3   Plaintiffs are subsidiaries of Wells Fargo. (Doc. 23 at p. 2).
                                                 -8-
Case 1:19-cv-03295-WJM-SKC Document 37 Filed 03/24/20 USDC Colorado Page 9 of 14




   loss occurred at the Downtown Lofts project at some time in November 2017. Id. at ¶ 6.

   In response, Travelers issued over $3.3 million in payments to FCI. Id. at ¶ 8. This

   amount consisted of $3,079,519 for damage to the Covered Property at the Project and

   $238,897 for FCI’s Soft Costs. Id. Plaintiffs do not contest the amount paid to FCI to

   repair the Covered Property. Id. at ¶¶ 8-9. Instead, Plaintiffs seek coverage for additional

   Soft Costs they claim to have incurred in the amount of $657,211. Id. at ¶ 9.

          Travelers denied the claim presented by Plaintiffs because Plaintiffs are not

   Named Insureds and are not entitled to Soft Costs coverage as Additional Named

   Insureds. As the Named Insured, FCI was entitled to Soft Costs coverage as set forth in

   the Coverage Extension and Policy Declarations.           (Doc. 36-1 at pp. 14, 22-23).

   Accordingly, the loss payment to FCI of $3.3 million included payment to FCI for $238,897

   in FCI’s Soft Costs. (Doc. 36 at ¶ 8). Plaintiffs are not Named Insureds and are not

   entitled to Soft Costs coverage. This result flows from the plain language of the Policy.

   First, the Coverage Extension for Soft Costs expressly provides that it covers Soft Costs

   incurred only by the Named Insured. (Doc. 36-1 at p. 24 (“We will pay your “soft Costs).

   The term your only includes the Named Insureds and Plaintiffs are not Named Insureds.

   Id. at pp. 2 and 8. Second, the Policy provision addressing Additional Named Insureds

   provides that the coverage provided is limited “to the extent of their financial interest in

   the Covered Property.” Id. at p. 32. Here, Plaintiffs do allege that they are entitled to

   benefits based upon their financial interest in the Covered Property and they do not

   contest the amount paid to FCI to repair the Covered Property. Indeed, Plaintiffs’ financial

   interest in the Covered Property was protected by Travelers’ $3.1 million loss payment to

   FCI for direct physical loss or damage to the Covered Property. (Doc. 36 at ¶ 8). Plaintiffs



                                               -9-
Case 1:19-cv-03295-WJM-SKC Document 37 Filed 03/24/20 USDC Colorado Page 10 of 14




   allege that they are entitled to coverage for certain Soft Costs they allege to have incurred

   as a result of the underlying loss. This claim is broader than the rights afforded to

   Additional Named Insureds under the Policy and accordingly, summary judgment on this

   aspect of Plaintiffs’ claim for Breach of Contract is appropriate.

          Plaintiffs are expected to argue that the Policy is ambiguous because the section

   addressing Additional Named Insureds does not expressly state that Additional Named

   Insureds are not entitled to the various Coverage Extensions specified in Section 4. The

   plain language of the Policy demonstrates that this argument lacks merit. The language

   in the Additional Named Insured provision expressly limits the scope of coverage afforded

   to an Additional Named Insured and clearly distinguishes between Named Insureds and

   Additional Named Insureds.         Section E.1. provides clear notice to persons or

   organizations seeking coverage under the Additional Named Insured condition that the

   coverage afforded is not the same as the coverage afforded to the Named Insured

   described in the Declarations. Instead, the coverage available is expressly limited to the

   Additional Named Insured’s “financial interest in the Covered Property.” A person or

   organization claiming rights as an Additional Named Insured would be alerted that (1)

   unless their name appears in the Declarations, they are not considered a Named Insured;

   and (2) the scope of coverage afforded to an Additional Named Insured is subject to plain

   and unambiguous limiting language. There can be no dispute that Covered Property is a

   defined term within the Policy and that the definition of Covered Property does not include

   coverage for Soft Costs.

          Plaintiffs contend that an Additional Named Insured should have the same rights

   as a Named Insured under the Policy. But this interpretation would render the distinction



                                               - 10 -
Case 1:19-cv-03295-WJM-SKC Document 37 Filed 03/24/20 USDC Colorado Page 11 of 14




   between Named Insureds and Additional Named Insureds meaningless and would rewrite

   Section E.1. to state that a party qualified as an Additional Named Insured is actually a

   Named Insured as outlined in the Declarations. This interpretation would run afoul of

   policy interpretation principles by failing to consider the Policy and its terms as whole.

          Plaintiffs are also expected to argue that Soft Costs coverage under the Policy is

   illusory if it is not available to Additional Named Insureds under Section E.1. This

   argument is unavailing. Colorado courts recognize that, when a policy covers multiple

   insureds, certain insureds may not enjoy a policy’s full benefits because of certain limiting

   exceptions. In Church Mut. Ins. Co. v. Klein, 940 P.2d 1001 (Colo. App. 1996), the

   Colorado Court of Appeals addressed a situation in which an exclusion was applied to

   one insured, but not another. Church Mutual issued a policy to the Rocky Mountain

   Conference of the United Methodist Church. Id. A church minister allegedly committed

   sexual misconduct. The accuser obtained a stipulated judgment against the minister and

   then pursued coverage under the Church Mutual insurance policy. Id. Although Church

   Mutual initially undertook the defense of the minister, it later disclaimed coverage to the

   minister because of an exclusion prohibiting coverage: "to any person who personally

   participated in any act of sexual misconduct or sexual molestation." Id. at 1003. The

   accuser argued that, "by denying coverage to the perpetrator of the sexual misconduct,

   the exclusion renders any coverage under the policy for sexual misconduct illusory." Id.

   The Colorado Court of Appeals disagreed and held that because the policy provided

   coverage to the Rocky Mountain Conference, which was the named insured, the

   coverage was neither illusory nor ambiguous. Id.




                                               - 11 -
Case 1:19-cv-03295-WJM-SKC Document 37 Filed 03/24/20 USDC Colorado Page 12 of 14




            Courts in this circuit and beyond have reached similar conclusions regarding the

   application of coverage limitations. See Associated Electric & Gas Ins. Svcs. Ltd. v.

   American Int'l Group, Inc., 166 F.Supp.3d 1248, 1254 (D. Utah 2015) (coverage existed

   only for liability arising from a named insured’s act or failure to act but did not arise for

   actions or inactions of additional named insured); Seabulk Offshore, Ltd. v. American

   Home Assur. Co., 377 F.3d 408, 421 (4th Cir. 2004) (affirming limited scope of coverage

   to one additional insured and broader scope of coverage to a different additional insured

   based upon differing endorsement language).           These decisions recognize that an

   additional insured may have rights differing from those of a named insured as set forth in

   the respective policy. Here, an Additional Named Insured under Section E.1. is not

   entitled to the same coverage as a Named Insured identified in the Declarations. To the

   contrary, the plain language expressly limits the coverage available and states that parties

   qualifying under Section E.1. “are included as Additional Named Insureds. . . but only to

   the extent of their financial interest in the Covered Property.” (Doc. 36-1 at p. 32). This

   provision is not illusory. As Additional Named Insureds, Plaintiffs obtained coverage for

   their financial interest in the Permanent Works and Temporary Works, i.e. the Covered

   Property at the project site. Plaintiffs’ financial interest in the project was then protected

   when Travelers issued payment to FCI to repair the Covered Property and thereby restore

   it to its pre loss condition. (Doc. 36 at ¶ 8). Plaintiffs do not seek damages to restore the

   Covered Property and do not contest the amount paid to FCI to restore the Covered

   Property. Id. at ¶¶ 8-9. Plaintiffs’ claim for damages beyond this amount runs afoul of

   the plain language of Section E.1. and there is no additional coverage for Plaintiffs’

   claimed soft costs.



                                               - 12 -
Case 1:19-cv-03295-WJM-SKC Document 37 Filed 03/24/20 USDC Colorado Page 13 of 14




                                         Conclusion

         Wherefore, Travelers Property Casualty Company of America respectfully

   requests that this Court enter an Order determining that the plain language of Section

   E.1. of the Policy does not provide Soft Costs coverage to Additional Named Insureds

   and, in accordance with such ruling, enter partial summary judgment against Plaintiffs

   on their claims to the extent those claims are based upon Plaintiffs’ alleged standing as

   Additional Named Insureds.

         Dated this 24th day of March, 2020.


                                                      GORDON & REES LLP


                                                        /s/ Greg S. Hearing
                                                      John M. Palmeri
                                                      Greg S. Hearing
                                                      555 Seventeenth Street, Ste. 3400
                                                      Denver, Colorado 80202
                                                      (303) 534-5160
                                                      jpalmeri@grsm.com
                                                      ghearing@grsm.com

                                                      ATTORNEYS FOR DEFENDANT




                                             - 13 -
Case 1:19-cv-03295-WJM-SKC Document 37 Filed 03/24/20 USDC Colorado Page 14 of 14




                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true copy of the above and foregoing was
   electronically filed with the Clerk of the United States District Court using the CM/ECF
   system which will send notification to all counsel referenced below, this 24th day of March,
   2020.

                                      Thomas W. Henderson, Esq.
                                      Nelson P. Boyle, Esq.
                                      Burg Simpson Eldredge Hersh & Jardine, P.C.
                                      40 Inverness Drive East
                                      Englewood, Colorado 80112


                                                       /s/ Linda J. Bustos




                                              - 14 -
